Mr. Justice Dever delivered the opinion of the court. 4. Automobiles and garages, § 3*—when instruction on liability of owner for injury by third person driving car is improperly modified. In an action to recover damages for injuries sustained by being struck by an automobile, an instruction that if the jury believed from the evidence that the defendant consented to and permitted a certain other party to take the automobile, and that in taking it such party was doing it for his own purposes and his own use and that the accident happened and plaintiff was injured while the said automobile was so being driven by such party, then the jury should find the defendant not guilty, held proper as offered and improperly modified by the court by striking out the word “not” before the word “guilty.” 5. Automobiles and garages, § 2*—when owner of automobile driven by another is liable for injuries to a person. The owner of an automobile operated by another is only liable for injuries to a person where it is shown by a preponderance of the evidence that the person operating such automobile is in some degree acting for such owner or that he is operating such vehicle in and about the owner’s business.